Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(m) because the use of shading in views is encouraged if it aids in understanding of the invention and if it does not reduce legibility.  Shading is used to indicate the surface of spherical, cylindrical, and conical elements of an object.  Flat parts may also be lightly shaded.  Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  See paragraph (h)(3) of this section.  Spaced lines for shading are preferred.  These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters.  Light should come from the upper left corner at an angle of 45 degrees.  Surface delineations should preferably be shown by proper shading.  Solid black shading areas are not permitted, except when used to represent bar graphs or color.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  The hatching of juxtaposed different elements must be angled in a different way.  MPEP 608.02 V.  Section lines are missing, figure 7 does not appear to have hatching, the hatching of juxtaposed different elements in figures 4B and 5B are not angled in different ways.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a single opening fitting at least two flaps of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  “the said” of line 7 should be corrected to either “said” or “the”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “eternal” of line 7 should be corrected to “external”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “hedge” of line 32 should be corrected to “edge”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “wherein is forming a spacing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a cartridge only, for use with some container, or whether the claim is drawn to the combination of a cartridge and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 lines 1-2, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 3-4, requiring the cartridge be arranged in a reusable dilution and distribution container, and the structural limitation on lines 21-23, requiring an upper annular flap, with a larger diameter that the opening of the container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the cartridge is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the cartridge are considered to be merely functional.  On the other hand, clarification of the scope of claim 1 is required.
Claim 1 recites the limitation "the opposite upper end" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cylindrical tube" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 1 of “the opposite upper end of the said e[x]ternal body providing … , and a quick-coupling means, preferably arranged at the end of said flaps and also providing an opening for access to its internal region” is led to be indefinite.  It is unclear if the opening is provided by the opposite upper end or the quick-coupling means.  It is also unclear if the internal region is of the opposite upper end or the quick-coupling means.  In light of the original disclosure the limitation will be interpreted as if the opposite upper end of the external body also provides an opening for access to an internal region of the opposite upper end.
The limitation of “the opening” in line 14 of claim 1 is led to be indefinite as multiple previous openings have been introduced in the claim.  For examination purposes the limitation will be interpreted as the opening of the upper end of the body.
Claim 1 recites the limitation "the lower end" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 1 of “a plunger head with a diameter greater than the diameter of the body” is led to be indefinite.  It is unclear if this is a newly recited diameter of the body or if the limitation is meant to refer back to “the internal diameter of the external body”.  In light of the specification the limitation will be interpreted as the latter, however further clarification and correction are required.
The limitation of “the opening” in line 18 of claim 1 is led to be indefinite as multiple previous openings have been introduced in the claim.  For examination purposes the limitation will be interpreted as the opening of the lower end of the body.
Claim 1 recites the limitation "the region" in 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper end" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 1 of “the cover with an upper annular flap, with a larger diameter that the opening of the container, comprising stops” is led to be indefinite as it is unclear if the cover or the upper annular flap comprises the stops.  In light of the original disclosure the limitation will be interpreted as the former.  Further clarification and correction are required.
The limitation of “the opening” in line 6 of claim 2 is led to be indefinite as multiple previous openings have been introduced.  For examination purposes the limitation will be interpreted as the opening of the upper end of the body.
Claim 2 recites the limitation "the region" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 2 of “the storing region” is led to be indefinite.  It is unclear if this is a newly recited structure or refers back to “a region” of claim 1.  In light of the original disclosure the limitation will be interpreted as the latter, however further clarification and correction are required.
The limitans of claim 2 of “the lower region of said cover has a smaller diameter” is led to be indefinite.  It is unclear what the diameter of the lower region of the cover is smaller than. In light of the original disclosure the diameter will be assumed to be smaller than the internal diameter of the external body.
Claim 2 recites the limitation "the storing region" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The term “small” in claim 5 is a relative term which renders the claim indefinite. The term “projections” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Put another way, the metes and bounds of “small” are indefinite.
Claim 6 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 6 of “the diameter internal” is led to be indefinite.  It is unclear if this is a newly recited structure or refers to the internal diameter of claim 1.  In light of the original disclosure the limitation will be interpreted as the latter.  
Claim 6 recites the limitation "the diameter internal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the highest surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 7 of “the highest surfaces have a contour preferably in curved lines and with a certain inclination, befitting with the inclination of the contour of the flaps of the external body” is led to be indefinite.  It is unclear if preferably is directed to the curved lines only or to the curved lines and certain inclination, befitting with the inclination of the contour of the flaps of the external body.
Claim 7 recites the limitation "the inclination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the contour" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the openings” in line 6 of claim 7 is led to be indefinite as multiple previous openings have been introduced.  For examination purposes the limitation will be interpreted as the opening of the upper annular flap.  Further, claim 1 recites only a single opening to fit the flaps, while claim 7 recites plural openings.  It is unclear if there is a single opening or plural openings in the upper annular flap.
Claim 9 recites the limitation "the external fins" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the highest surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the external body wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends deleting “wall” to overcome this rejection.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080073307 & US 4315570 are pertinent to fins on an internal plunger, US 20170297779 & US 2015090617 are pertinent to covers attached to internal plungers, US 20070205218, US 20090127274, US 20090289025, US 20150367368, US 20100084369, US 20100084430, US 20100089947, & US 20110024454 are pertinent to a hollow plunger forming a region between it and a hollow external body, and US 20100084369, US 20100084430, US 20100089947, & US 20110024454 are pertinent to a closing edge extending radially inward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736